DETAILED ACTION
This FINAL action addresses the response filed 5/3/2022.

Claims 1-20 remain pending. Claims 1, 8 and 14 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 



Allowable Subject Matter
Claims 8-13 remain allowed. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	    Claims 1-7 and 14-20 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Atkins (U.S. 8,037,143, filed Oct. 30, 2006 & previously cited in the 1449 dated 1/7/2019) in view of Miller (U.S. 5,896,321, filed Nov. 14, 1997 & previously cited in the 1449 dated 1/7/2019).
Regarding Independent claims 1 and 14, Atkins discloses A method comprising: 
receiving a first user input indicative of a first recipient for an electronic communication, wherein the first recipient comprises a first name and a last name (see figs. 2-3, discloses a first recipient having a first name and last name Rohan Lenard); 
while the electronic communication is currently addressed to the first recipient: receiving, subsequent to receiving the first user input, a second user input in addition to the first recipient, the second user input being indicative of a portion of a second recipient for the electronic communication (see figs. 2-3 & col. 7, lines 48-67, describes entering a complete recipient address by indicating that “For groups, the use of one or more previously entered identifiers and a partial current (incomplete) identifier can provide a much more accurate estimate of likely groups by eliminating unmatched groups.”, thereby teaching entry of a first recipient address and a partial second recipient address); and 
displaying an auto-complete list of one or more suggested recipients that correspond to the second user input, wherein the one or more suggested recipients do not include the first recipient (see col. 8, lines 20-25 discloses “…the matching single identifiers and frequently used groups are then ordered based upon their relative rankings and displayed to the user in a drop down list.”. This suggests that display of both single and group selectable identifiers in a drop down list is known and further depicted in col. 8 has Carter, Jimmy thereby referencing addressee Jimmy Carter a single selectable identifier).  Atkins fails to explicitly teach that the ranked drop down list omits the previous recipient. Miller teaches presentation of word suggestions in a prioritized list based on current context and therefore omitting any previous word from the list is well known (see Fig. 2 & col. 8, lines 10-50). In Fig. 2 he depicts a partial entry and then provides a list based on the current context of that partial entry thereby omitting the previously entered words “This is an…” from the list of suggestions. At the time of the invention it would have been obvious for one of ordinary skill in the art to have applied known autocompletion techniques for text entries. Atkins suggests in col. 8, lines 50-55 that autocompletion of a per-person basis in a messaging application is well known. Presenting only the current context of the partial entry provides a refined list of recipients which saves the user time in making a selection.

Regarding Dependent claims 2 and 15, Atkins fails to explicitly recite default entries as part of the drop down list. Miller discloses designating a suggested recipient in the auto-complete list that is different from the first recipient as a default suggested recipient (see col. 20, lines 30-35, wherein the prediction list supports initializing of default entries). At the time of the invention it would have been obvious for one of ordinary skill in the art to have designated default values in the prediction list for selection has it saves the user time. Regarding Dependent claims 3 and 16, Atkins discloses wherein the one or more suggested recipients are displayed as individually selectable recipients within the auto-complete list (see col. 8, lines 60-67, wherein the suggested recipients are displayed as individually selectable such as Carter, Jimmy).Regarding Dependent claims 4 and 17, Atkins discloses wherein the one or more suggested recipients are immediately selectable from the auto-complete list (see col. 8, lines 20-25, wherein the suggested recipient based on the input are selectable from the list).

Regarding Dependent claims 5 and 18, Atkins fails to explicitly recite default entries as part of the drop down list. Miller discloses automatically highlighting one of the one or more suggested recipients in the auto-complete list as a default suggested recipient (see col. 8. Lines 1-15 & Fig. 2A, discloses application of a display criteria to obtain the prioritized list). At the time of the invention it would have been obvious for one of ordinary skill in the art to have applied known techniques for distinguishing selections within a list that includes highlighting. 
Regarding Dependent claims 6 and 19, Atkins fails to explicitly recite default entries as part of the drop down list. Miller discloses wherein the one of the one or more suggested recipients that has been automatically highlighted is below a first suggested recipient in the auto-complete list (see col. 8. Lines 1-15 & Fig. 2A, discloses application of a display criteria to obtain the prioritized list). At the time of the invention it would have been obvious for one of ordinary skill in the art to have applied known techniques for distinguishing selections within a list that includes highlighting.

Regarding Dependent claims 7 and 20, Atkins discloses receiving a selected suggested recipient from the auto-complete list; and replacing the portion of the second recipient with the selected suggested recipient (see col. 8, lines 20-25, replacing a recipient based on the selected address form the list).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
7.	Applicant’s arguments filed 5/3/2022 have been considered but are not persuasive.
	Applicant Argues: …Miller does not omit characters but instead just picks the last three letters in the string after a delimiter, e.g. space bar. Miller does not omit or exclude particular words, Miller simply doesn’t start searching for words to suggest as a possible match until a pause after the delimiter. This is not the same as omitting a specific word to suggest. (see pg. 11)

	The Examiner Respectfully Disagrees: Nowhere do the claims clarify or initially establish that the autocomplete list included the first recipient for consideration to be omitted upon partial entry of the second user recipient. Instead the claims are broad enough to reasonably be interpreted has simply not including the any previous entry because the current context is used to generate word suggestions. Thus if a first set of word(s) is entered and then a second set and the auto complete list matches the current context of the second set then it can be argued that any set before the second is omitted from being included in the list. Miller in the abstract states “To avoid annoying the user by displaying an excessive number of wrong suggestions”. Also in col. 2, lines 26-28 states “This context can be used to limit the choice of text predictions for the field, and increase the likelihood that a suggested text completion will be correct.” 

	Applicant Argues: Miller fails to disclose “designating a suggested recipient in the auto-complete list that is different from the first recipient as a default suggest recipient. (see pg. 12)

	The Examiner Respectfully Disagrees: Miller already support presentation of default entries based on word scores determining order and placement in the list (see col. 20, lines 33-67). Furthermore since only the context of the current word is used to generate the completion suggestion list any word in that list is different from the previous entry. Essentially the previous entry is not a consideration factor in generating the completion suggestion list to the user and thus it can be argued that its excluded.

It is not necessary that the references actually suggest, expressly or in so many words the changes or improvements that applicant has made. The test for combining references is what the references as a whole would have suggested to one of ordinary skill in the art. In re Sheckler, 168 USPQ 716 (CCPA 1971); In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Young 159 USPQ 725 (CCPA 1968).

One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/28/2022